Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following minor informalities:
Figure 2, regenerative members are missing. It’s not entirely clear if Fig. 2 lacking regenerative members 14 is intentional and a correction to the drawing is required. To avoid any potential new matter objections to the drawings, should the drawings be amended (i.e. Fig. 2 is amended to show regenerative members 14), examiner respectfully suggests Applicant to clarify that the regenerative members 14 in Fig. 1 were intended to be illustrated in Fig. 2 in the same or substantially the same manner. Any references to the written disclosure to strengthen such a position may be helpful for the record.
Figure 3, need label for fluid pipe 12
Figure 4, regenerative members are missing. It’s not entirely clear if Fig. 4 lacking regenerative members 14 is intentional and a correction to the drawing is required. To avoid any potential new matter objections to the drawings, should the drawings be amended (i.e. Fig. 2 is amended to show regenerative members 14), examiner respectfully suggests Applicant to clarify that the regenerative members 14 in Fig. 1 were intended to be illustrated in Fig. 2 in the same or substantially the same manner. Any references to the written disclosure to strengthen such a position may be helpful for the record.
Figure 6, water fluid pipes on right side of furnace are missing

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The abstract of the disclosure is objected to because “pipi” should read “pipe”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
Paragraph numbers are suggested in order to unambiguously identify each paragraph, 
see MPEP R 1.52 (b) (6)
    PNG
    media_image1.png
    221
    629
    media_image1.png
    Greyscale

Additionally, see MPEP R 1.124 (c)

    PNG
    media_image2.png
    138
    663
    media_image2.png
    Greyscale

For the purpose of substantive examination, reference will hereby be made to the US Patent Application Publication (US 20210207846 A1).
Paragraph 33, “od” should be “of”
Paragraph 40, “Thank” should be “Thanks”
Paragraph 6, “hear” is used incorrectly 
Appropriate correction is required.
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claims 4 and 9, “od” should be “of”
Claim 5 Line 3, “one or more sensor” should read “one or more sensors”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
Regenerative members and associated functional limitations, in claims 1 and 6
Air control device and associated functional limitations, in claims 1 and 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Reference is made to the Patent Application Publication (US 20210207846 A1). 

With regards to the claimed “regenerative members”, 
Paragraph 33 states: “The material of the above regenerative member 14 is a mineral having heat storage capability and selected from the group consisting od activated aluminum oxide, copper, and iron”
Paragraph 49 states: “the surface of the regenerative members 14, 14′ can include a plurality of holes (not shown in the figures). By using the structural design of the holes, the heat-storage efficiency of the regenerative members 14, 14′ can be enhanced effectively”

With regards to the claimed “air control device”, 
Paragraph 35 states: “The air control device 18 described above can be a cooling system (for example, an air conditioner) formed by evaporator, condenser, compressor, and throttle. The purpose is to absorb the heat of the heated air 140 through the evaporator, the condenser, the compressor, and the throttle, respectively.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other side inside said base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, “the other side” will be examined as “another side inside said base”
The issue with claim 2 is also present in claim 7.
Moreover, claim 5 recites the limitation “the other side of said base.” It’s not entirely clear if this instance of “the other side” is the same other side as referenced in claim 2, from which claim 5 depends. It’s noted that there is a subtle distinction between “the other side” recited in claim 2 vs. claim 5, with claim 2 requiring “the other side” being “inside the base,” per se; while claim 5’s “the other side” is just “of said base.”
For the purpose of examination, it’s presumed that these two instances are referring to the same side and/or position within the base. The same issue arises with claim 10, which depends from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roffelsen (GB 1235796 A) in view of the attached non-patent literature to Chromasun (Please note that Chromasun has an accessibility date of 10/21/2011, and a copyright year of 2013).

Regarding Claim 1, Roffelsen teaches a temperature control device for fluids (Page 1 Lines 8-9, “The invention relates to a gas-heated water heater”), comprising:
a furnace (Page 1 Lines 12-17, “More especially it relates to water heaters of the kind having a water container … above a gas burner or oil burner …” It is understood that this device constitutes as a furnace, as suggested by the attached non-patent literature to the Lexico English Dictionary, powered by Oxford, “Furnace: An appliance fired by gas, oil, or wood in which air or water is heated to be circulated throughout a building in a heating system”), including a first accommodating space and a second accommodating space (See annotated Figure 1 below, the first and second accommodating spaces are labeled), said first accommodating space disposed on one side of said furnace, and said second accommodating space disposed on the other side of said furnace; 
a fluid pipe , surrounding the outside of said first accommodating space (Page 2 Lines 101-107, “two water spaces 1 and 19 lying concentrically one within the other … the inner tube 2 forms the heating gas passage” It is understood that the water tube surrounds the heat transfer elements of the first accommodating space); 
a plurality of regenerative members (Page 2 Lines 102-114, “The inner tube 2 is pierced with a plurality of radial rods 8 of a metal of good thermal conductivity, for example copper”), disposed in said first accommodating space (See annotated Figure 1, radial rods 8 are disposed inside the first accommodating space); 
a burner, disposed in said second accommodating space (See annotated Figure 1, burner 23 is disposed inside the second accommodating space); and 
where said burner heats said first accommodating space to store heat in said plurality of regenerative members and conduct the thermal energy to said fluid pipe for outputting a heated liquid (Page 1 Lines 80-83, “In this case it was further ascertained that by far the greatest part of the heat from the heating gas passage passes into the water directly through the copper rods” Therefore, the heating gas stores heat in the radial rods 8, which then conduct the thermal energy into the water tube);, 


    PNG
    media_image3.png
    604
    394
    media_image3.png
    Greyscale

Annotated Figure 1: Interpreted first and second accommodating spaces

	But fails to teach comprising an air control device, disposed on one side of said furnace;
	Where said plurality of regenerative members further generate heated air and transport said heated air to said air control device; and said air control device replaces said heated air and outputs cooled air.
	However, Chromasun teaches an air control device, which replaces heated air and outputs cooled air (Figure 2 below, the DE Muli-Fire Absorption Chiller is an air conditioning unit which replaces heated air, shown by the red arrows coming into the top of the unit, and outputs cooled air, the blue arrow going to the left).


    PNG
    media_image4.png
    256
    401
    media_image4.png
    Greyscale

Figure 2: Absorption Chiller

	Roffelsen and Chromasun are considered to be analogous because they are in the same field of HVAC devices. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roffelsen by adapting the Absorption Chiller as taught by Chromasun to the furnace exhaust, as described in annotated Figure 3 below. Thus, modified Roffelsen would utilize an air control device that outputs cooled air using the hot exhaust air from the regenerative members. This would provide the predictable result of providing domestic air conditioning at a lower energy cost than an electrically driven system, as suggested by Chromasun, “Advantages of thermally driven air-conditioning, Lower Costs: Gas prices are low today and peaking electricity prices are high. Thermally driven chillers provide air-conditioning at lower energy costs than electrically driven compressors”.


    PNG
    media_image5.png
    326
    616
    media_image5.png
    Greyscale

Annotated Figure 3: Adsorption Chiller of Chromasun adapted to the Furnace of Roffelsen

	Regarding Claim 6, Roffelsen teaches a temperature control device for fluids (Page 1 Lines 8-9, “The invention relates to a gas-heated water heater”), comprising:

a furnace (Page 1 Lines 12-17, “More especially it relates to water heaters of the kind having a water container … above a gas burner or oil burner …” It is understood that the appliance described here constitutes as a furnace, as suggested by the attached non-patent literature to the Lexico English Dictionary, powered by Oxford, “Furnace: An appliance fired by gas, oil, or wood in which air or water is heated to be circulated throughout a building in a heating system”), including a first accommodating space, a second accommodating space, and an opening (See annotated Figure 4 below, the first accommodating space, second accommodating space, and an opening are labeled), said first accommodating space disposed on one side of said furnace, said second accommodating space disposed on the other side of said furnace, and said opening disposed between and communicating with said first accommodating space and said second accommodating space (Annotated Figure 4, guide tube 24 feeds combustion gasses into the opening between accommodating spaces); 
a fluid pipe , surrounding the outside of said first accommodating space (Page 2 Lines 101-107, “two water spaces 1 and 19 lying concentrically one within the other … the inner tube 2 forms the heating gas passage” It is understood that the water tube surrounds the heat transfer elements of the first accommodating space); 
a regenerative member, disposed in said first accommodating space (Page 1 Lines 23-26 and 63-64, “Provide the inner tube, which consists of a metal of optimum thermal conductivity, for example copper” with “radially extending rods, made of a metal of good thermal conductivity” As described in annotated Figure 4, the inner tube 2 and radial rods 8 are disposed in the first accommodating space), and including a breach corresponding to said opening (Page 2 Lines 106-107, “inner tube 2 forms the heating gas passage” It is understood that this inner tube is analogous to the breach); 
a burner, disposed in said second accommodating space (See annotated Figure 4, burner 23 is disposed inside the second accommodating space); and 
where said burner heats said regenerative member at said breach through said opening to store heat in said regenerative member and conduct the thermal energy to said fluid pipe for outputting a heated liquid (Page 1 Lines 80-83, “In this case it was further ascertained that by far the greatest part of the heat from the heating gas passage passes into the water directly through the copper rods” Therefore, the heating gas stores heat in the radial rods 8, which then conduct the thermal energy into the water tube);, 



    PNG
    media_image6.png
    604
    394
    media_image6.png
    Greyscale

Annotated Figure 4: Interpreted first and second accommodating spaces, with opening

	But fails to teach comprising an air control device, disposed on one side of said furnace;
	Where said regenerative member further generates heated air and transports said heated air to said air control device; and said air control device replaces said heated air and outputs cooled air.
	However, Chromasun teaches an air control device, which replaces heated air and outputs cooled air (Figure 5 below, the DE Muli-Fire Absorption Chiller is an air conditioning unit which replaces heated air, shown by the red arrows coming into the top of the unit, and outputs cooled air, the blue arrow going to the left).


    PNG
    media_image4.png
    256
    401
    media_image4.png
    Greyscale

Figure 5: Absorption Chiller

	Roffelsen and Chromasun are considered to be analogous because they are in the same field of HVAC devices. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roffelsen by adapting the Absorption Chiller as taught by Chromasun to the furnace exhaust, as described in annotated Figure 6 below. Thus, modified Roffelsen would utilize an air control device that outputs cooled air using the hot exhaust air from the regenerative member material. This would provide the predictable result of providing domestic air conditioning at a lower energy cost than an electrically driven system, as suggested by Chromasun, “Advantages of thermally driven air-conditioning, Lower Costs: Gas prices are low today and peaking electricity prices are high. Thermally driven chillers provide air-conditioning at lower energy costs than electrically driven compressors”.



    PNG
    media_image5.png
    326
    616
    media_image5.png
    Greyscale

Annotated Figure 6: Adsorption Chiller of Chromasun adapted to the Furnace of Roffelsen

Regarding Claims 2 and 7, modified Roffelsen teaches the temperature control device for fluids of claims 1 and 6, respectively and as set forth above, further comprising a base (it is understood that HVAC appliances such as those used in modified Roffelsen are mounted to a suitable base structure).
Modified Roffelsen doesn’t explicitly state that said furnace is disposed on one side inside said base; and said air control device disposed on the other side inside said base.
 However, it is the examiner’s position that housings, i.e. bases, designed for holding HVAC appliances is well-known in the art, the predictable and known benefit being that housing compartments offer protection against the external environment.
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Roffelsen by mounting the absorption chiller and the water heater inside a housing (i.e. base) for the known and predictable benefit of protection. Doing so would inherently result in each device being disposed on its own respective side within the base).

Regarding Claims 5 and 10, modified Roffelsen teaches the temperature control device for fluids of claims 2 and 7, respectively and as set forth above, further comprising: 
a processor, understood to be disposed within the base as per the rejection to claims 2 and 7, above (Roffelsen Page 2 Lines 13-14, It is understood that the water heater uses an “ordinary control system” for controlling the burners. This is typically done by some type of controller to interpret the sensed data); and  
10one or more sensor (Figure 1 of Roffelsen, temperature sensors 25 and 26), connected electrically to said processor (It is understood that the sensors are in communication with the controller) and disposed in said first accommodating space (See annotated Figure 1, sensors are located inside of first accommodating space), sensing the temperature of said first accommodating space to generate sensing data (Page 3 Lines 87-89, the thermostat 26 provides the temperature of the water to the controller) and said processor turn on or turn off said burner according to said sensing data (Page 3 Lines 86-88, “the fuel supply to the burner 23 can be regulated in dependence upon the temperature of the water”).
With regards to the processor required to be disposed on “the other side of said base,” Roffelsen as modified, doesn’t expressly disclose this feature. However, it is the examiner’s position that positioning the processor on the other side of said base would have been an obvious matter of design choice, as the Applicant’s specification doesn’t appear to disclose that this specific position is critical or solves any unique problem. It can also be said that Roffelsen’s processor would more or less perform equally well if positioned somewhere other than “the other side of said base.” 

Regarding Claims 3 and 8, modified Roffelsen teaches the temperature control device for fluids of claims 1 and 6, respectively and as set forth above, wherein said air control device is an air conditioner (The device of Chromasun is an air conditioner, specifically a DE Muli-Fire Absorption Chiller), receiving said heated air and converting said heated air to produce said cooled air (The Absorption Chiller is a thermally driven AC unit, which utilizes heated air to produce cooled air, as described in Figure 2 above).

Regarding Claims 4 and 9, modified Roffelsen teaches the temperature control device for fluids of claims 1 and 6, respectively and as set forth above, wherein the material of said plurality of regenerative members is selected from the group consisting of aluminum oxide, copper, and iron (Page 2 Lines 112-114, “plurality of radial rods 8 of a metal of good thermal conductivity, for example copper”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020055054 A1, ceramic vs metal material for heat transfer
RU 2688047 C2, insert material with high thermal conductivity
EP 3062027 A1, heat storage and phase change material
CN 105042853 A, heat pump water heater
KR 20100117204 A, thermal oil heat transfer
US 4322205 A, “regenerative” air heater
DE 1926882 A1, heat storage fluid

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762